Owens, J.
¶27 (dissenting) — No one can argue against the virtues of free speech afforded us by the First Amendment to the federal constitution. However, that freedom is *229not without reasonable limitations on locations not intended for speech. The traffic lane of the freeway ramp in this case is one such location subject to reasonable restrictions on speech because it is inarguable that it was designed for vehicles, not pedestrians. Since I cannot agree that the First Amendment should stand in the way of a city’s ability to regulate traffic lanes for the safety of both its drivers and pedestrians, I must respectfully dissent.
ANALYSIS
¶28 The United States Supreme Court has instructed that the Constitution does not require speech to be free from regulation “in all places and at all times.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 799-800, 105 S. Ct. 3439, 87 L. Ed. 2d 567 (1985). Since the strictness of judicial scrutiny of speech regulation depends on the category of the location in question, the key to free speech analysis is conducting a forum analysis to determine whether the location is a “public forum” or a “nonpublic forum.” See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46, 49, 103 S. Ct. 948, 74 L. Ed. 2d 794 (1983).
¶29 To determine whether a forum is public or nonpublic, we turn to United States Supreme Court precedent and our own. The United States Supreme Court has routinely held that streets, sidewalks, and parks are traditional public forums. Id. at 45. Such locations “ ‘have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.’ ” Id. (quoting Hague v. Comm. for Indus. Org., 307 U.S. 496, 515, 59 S. Ct. 954, 963, 83 L. Ed. 1423 (1939)). In addition, we have noted that another consideration is that “ ‘a traditional public forum is property that has as a principal purpose ... [of] the free exchange of ideas.’ ” Sanders v. City of Seattle, 160 Wn.2d 198, 209, 156 *230P.3d 874 (2007) (internal quotation marks omitted) (quoting Int’l Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 679, 112 S. Ct. 2701, 120 L. Ed. 2d 541 (1992)). If a forum cannot be classified as either a traditional or a designated public forum (that the State has opened for public expression), it is a nonpublic forum. See Perry, 460 U.S. at 46. Here, the lead opinion largely forgoes a thorough forum analysis based on these principles, and instead approaches it with a general conclusion that since “there are sidewalks ‘at’ many freeway ramps and major intersections in Lakewood,” the ordinance covers public forums. Lead opinion at 222. As such, the lead opinion analyzes the ordinance under the overbreadth doctrine. I disagree with this approach.
¶30 The lead opinion views Willis’ petition as presenting a facial challenge to Lakewood Municipal Code (LMC) 9A.04.020A, a claim that is simply not explicitly articulated in the briefing either to our court or to any of the courts below that considered the constitutionality of the ordinance. Willis raised a vagueness claim to the Court of Appeals, but he did not raise a facial challenge or make any arguments based on the amply available overbreadth doctrine either to this court or to the Court of Appeals below. Furthermore, we simply do not have sufficient facts before us about the various locations covered by the ordinance to consider this as a facial challenge. As such, I do not view Willis’ arguments as a facial challenge.
¶31 Where a facial challenge is not appropriate, courts will consider the statute’s specific application to the party. Members of City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 796, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (1984). When analyzing a facial challenge to a statute on First Amendment grounds, courts analyze the language of the ordinance itself, and facts are not essential. City of Seattle v. Webster, 115 Wn.2d 635, 640, 802 P.2d 1333 (1990). In contrast, when considering an as-applied challenge, courts analyze the specific circumstances of the *231ordinance’s application to the particular conduct of the party. Since Willis raised the challenge as it was applied to his conduct, we should consider the constitutionality of the ordinance as he did. Our analysis should center on a review of the record before us regarding Willis’ behavior and use that to conduct a forum analysis. Even Willis himself conducted a forum analysis regarding the specific location at which he was cited for begging, which indicates that he thought he was raising an as-applied challenge. See Opening Br. of Appellant at 8; Pet. for Review at 7 (“In this case, the ordinance is regulating speech in a public forum because the N/B I-5 [northbound Interstate 5] exit to Gravelly Lake Drive SW [Southwest] is accessible by everyone and is a public thoroughfare.”).
¶32 The record regarding Willis’ location is very sparse in this case, most likely because Willis did not raise a First Amendment challenge at trial, so few relevant facts were developed. We know very little about the particular freeway ramp and abutting intersection at Gravelly Lake Drive because the parties did not supply us with those details. However, we have one key piece of evidence regarding Willis’ location—Officer Jeremy Vahle testified that Willis walked “from the shoulder, across the fog line out to a car” such that he was standing “actually in the lane of travel.” Clerk’s Papers at 56-57. Thus, we know that he stood in the roadway on the off-ramp. With these facts, we must engage in a forum analysis to determine whether LMC 9A.04.020A was constitutionally applied to Willis.
¶33 Since Willis was cited for entering the lane of traffic, that is the forum at issue here. That forum is plainly not a public forum. Willis hangs his hat on his claim that because this intersection has a sidewalk, it is a public forum. I agree that most sidewalks are traditional public forum, particularly where they allow pedestrian access and can serve as a location for free expression. However, Willis takes this principle a step further and contends that the roadway itself—on the freeway ramp—is also a public forum simply *232because some forms of speech are allowable. Wash. Supreme Court oral argument, City of Lakewood v. Willis, No. 91827-9 (Feb. 16, 2016), at 7 min., 43 sec., audio recording by TVW, Washington State’s Public Affairs Network, http://www.tvw.org. I cannot agree with this contention. Freeway off-ramps are simply not public forums designed for pedestrian traffic and free expression, and case law supports this.
¶34 Courts around the country have held that appendages of freeways like the off-ramp here are nonpublic forums. For instance, in Jacobsen v. Bonine, 123 F.3d 1272, 1273-74 (9th Cir. 1997), the court reasoned that walkways at rest stops are nonpublic forums because they are not accessible to general pedestrian traffic, but only to drivers along the highways. This reasoning does not support Willis’ argument, as the lead opinion contends, because highway rest stops are akin to highway off-ramps in that they are not accessible to general pedestrian traffic. A freeway ramp is merely an extension of a freeway. It is meant to facilitate vehicle travel and not pedestrian travel, making it an improper location for communication and assembly: vehicles exiting a highway are decelerating from high speeds, and vehicles entering a highway are accelerating to high speeds.
¶35 Furthermore, we cannot ignore our own case law, which instructs us to look to the primary purpose of the forum. We have recently analyzed two forums not unlike the instant forum, as they involved an analysis of forums involving sidewalks. We found that utility poles on sidewalks and a walkway to a monorail station platform through a shopping center were both nonpublic forums. City of Seattle v. Mighty Movers, Inc., 152 Wn.2d 343, 359-60, 96 P.3d 979 (2004); Sanders, 160 Wn.2d at 219-20. In Mighty Movers, we reasoned that in spite of their location on sidewalks, utility poles do not have the characteristics of a public forum. 152 Wn.2d at 360. Pointing to a United States Supreme Court case that also considered the forum catego*233rization of utility poles, we stated that utility poles did not have the “traditional right of access” associated with them “comparable to the right of access to public streets and parks.” Id. at 355 (quoting Vincent, 466 U.S. at 814). In Sanders, we held that a public easement providing pedestrian access to a monorail platform was a nonpublic forum. 160 Wn.2d at 220. We reasoned that it was not like a sidewalk because the easement had “not historically served as a public thoroughfare.” Id. at 219. Importantly, Sanders looked at whether a principal use of the property was the “free exchange of ideas.” Id. at 213-15. We found that the purpose and function of the walkway was to provide pedestrian access to the monorail platform, not for the free exchange of ideas. Id. at 215.
¶36 We should follow our own precedent regarding the nature of the forum here. The freeway ramp here is similar to the utility pole in Mighty Movers and the walkway to the monorail station in Sanders. Both could be said to be akin to sidewalks, and yet we found both to be nonpublic forums. Like the utility pole in Mighty Movers that did not have a traditional use rooted in expression, freeway ramps likewise are not rooted in a traditional use of free expression because they are unsafe for pedestrians due to the high speed at which cars travel. Like in Sanders, where we said a walkway was a nonpublic forum because it was not historically a thoroughfare, freeway ramps certainly do not historically allow pedestrian access. In employing the “principal purpose” analysis, we must consider the purpose of a freeway ramp and intersection. The principal purpose of the freeway ramps is to transport vehicles on and off of the state highway transportation system. I cannot find that a principal purpose of a freeway ramp is the free exchange of ideas because, rather, it is the free exchange of vehicle traffic.
¶37 Consequently, I would conclude that Willis was in a nonpublic forum when cited. As the lead opinion noted, a restriction on speech in a nonpublic forum need only be *234viewpoint neutral and reasonable in light of the purpose of the forum. See Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829, 115 S. Ct. 2510, 132 L. Ed. 2d 700 (1995). I would hold that LMC 9A.04.020A meets both requirements because the ordinance takes no position on begging as expressing a viewpoint and because it is reasonable for the city to restrict pedestrians from standing on a freeway ramp in order to maintain safety. Since cities may reasonably regulate speech in nonpublic forums and have done so here, I would affirm the courts below in finding that the ordinance was constitutionally applied to Willis. I respectfully dissent.
CONCLUSION
¶38 The lead opinion holds that the ordinance is over-broad because it regulates areas that are traditional public forums. The record is clear that Willis was standing in the traffic lane of a freeway off-ramp when he was cited under this ordinance. I would hold that the particular location at issue is a nonpublic forum since it is decidedly unsafe for pedestrians. Thus, as applied to Willis, the ordinance permissibly regulates speech. Therefore, I respectfully dissent.
Johnson and Wiggins, JJ., concur with Owens, J.